ORDER

PER CURIAM:
Ronald and Vicki Jones appeal the judgments entered in the trial court with regard to their claims arising out of a vehicular mishap occurring on Highway E in Randolph County. Plaintiff Ronald Jones sustained injuries when he swerved to avoid a collision with equipment operated by Marion Brand, and lost control of his vehicle.
Ronald and Vicki Lynn Jones sued Marion Brand, Sam Brand, and Mildred Brand. They contended that Marion Brand was negligent, and that Sam Brand and Mildred Brand were vicariously liable as partners with Marion Brand. The trial court granted summary judgment as to Mildred Brand. After a trial, the jury found no party at fault. Plaintiffs-Appellants appeal the grant of summary judgment as to Mildred Brand. Mr. and Mrs. Jones also appeal an evidentia-ry ruling of the trial court and contend that the court erred in failing to grant a mistrial due to an improper closing argument of counsel.
Judgment is affirmed. Rule 84.16(b).